Citation Nr: 0932607	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for left foot cold injury residuals.

2.  Entitlement to an initial disability rating in excess of 
20 percent for right foot cold injury residuals.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted service connection for the 
above claims.

In May 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDINGS OF FACT

1.  The Veteran's left foot cold injury residuals are 
manifested by tenderness to light touch, pain on manipulation 
of great toe, and slightly decreased sensation in the distal 
forefoot and toes.

2.  The Veteran's right foot cold injury residuals are 
manifested by tenderness to light touch, pain on manipulation 
of great toe, and slightly decreased sensation in the distal 
forefoot and toes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for service-connected left foot cold injury residuals 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.104, 
Diagnostic Code 7122 (2008).

2.  The criteria for a disability rating higher than 20 
percent for service-connected right foot cold injury 
residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.31, 4.104, Diagnostic Code 7122 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In July 2004, the Veteran was granted service connection for 
cold injuries to the left and right feet and was assigned 
separate noncompensable disability ratings for each foot, 
effective May 26, 2004.  In April 2006, the RO granted an 
increased rating of 10 percent for each foot, effective 
November 23, 2005.  In July 2008, the RO again granted an 
increased rating for the left and right feet and assigned a 
20 percent disability rating for each foot, effective May 26, 
2004.

The Veteran's service-connected left and right foot cold 
injury residuals are currently separately rated as 20 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Under that diagnostic code, a 20 percent rating is warranted 
when there is arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent rating requires 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, Diagnostic Code 7122.

Two notes follow Diagnostic Code 7122.  Note (1) instructs 
the rater to separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy under 
other diagnostic codes.  The rater is also instructed to 
separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R.  § 4.25 and § 4.26.  Id.

In the instant case, the Board finds that neither the right 
nor the left foot cold injury residuals meet or nearly 
approximates the criteria for a rating in excess of 20 
percent.  The Board acknowledges that the cold injury 
residuals are manifested by tenderness to light touch, pain 
on manipulation of great toes bilaterally, and slightly 
decreased sensation in the distal forefoot and toes.  
However, this symptomatology is consistent with the current 
20 percent rating under Diagnostic Code 7122.  A thorough 
review of the competent medical evidence does not reflect he 
meets or nearly approximates the criteria for the next 
higher, and maximum, rating of 30 percent for either foot.  
In other words, the Veteran's cold injury residuals are not 
manifested by two or more of the delineated symptoms (i.e., 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, nor X-rays abnormalities) 
of either foot.

During the March 2004 examination, the Veteran was noted to 
have been exposed to cold conditions and emerged without any 
sign of physical injury to the feet.  Physical examination 
revealed no disturbance of sensation or vascular supply, no 
scars, no hypersensitivity of the skin, toenails were intact 
without fungal infection, and no features of reflex 
sympathetic dystrophy had been identified.  The November 2005 
VA examination specifically found no numbness, tissue loss, 
nail abnormality, color changes, hyperhidrosis, or x-ray 
abnormalities.  The Veteran did have hypersensitivity and 
cold sensitivity on examination as well as mild tinea pedis.  
During the November 2007 examination, tenderness in the 
plantar fascia was found in addition to slightly decreased 
sensation in the distal forefoot and toes.  Examination of 
the skin revealed no evidence of tinea pedis.  X-rays showed 
pes planus.  

The Board acknowledges that the Veteran indicated in his 
reported history of cold injury in connection with his 
November 2005 and November 2007 VA examination of having pain 
and hypersensitivity to touch, heat, cold, and pressure.  
These reported symptoms are consistent with the VA 
examination findings and a 20 percent rating under Diagnostic 
Code 7122.  The Veteran also reported having dryness of the 
skin between his smallest toes on the right foot and 
indicated having fungus infection.  These symptoms, however, 
have not been shown during the VA examinations.  The 
Veteran's statements as to the frequency and severity of his 
symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for either foot under Diagnostic Code 
7122 during any portion of the appeal period.  The 
preponderance of the evidence is against a higher rating.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claims were 
awarded with an effective date of May 26, 2004, the date of 
his claim, and a noncompensable rating was initially 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores, 22 Vet. App. 
at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  


ORDER

Entitlement to an increased evaluation for left foot cold 
injury residuals, currently evaluated as 20 percent disabling 
is denied.

Entitlement to an increased evaluation for right foot cold 
injury residuals, currently evaluated as 20 percent disabling 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


